NOT RECOMMENDED FOR PUBLICATION
                                File Name: 05a0206n.06
                                 Filed: March 22, 2005

                                           No. 03-1626


                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT

DIANE M. MOON,

       Plaintiff-Appellant,

v.                                                    ON APPEAL FROM THE UNITED
                                                      STATES DISTRICT COURT FOR THE
UNUM PROVIDENT CORPORATION,                           WESTERN DISTRICT OF MICHIGAN

       Defendant-Appellee.                            OPINION

                                               /


BEFORE:        SILER and CLAY, Circuit Judges; BERTELSMAN, District Judge.*

       CLAY, Circuit Judge. In this action for long-term disability (“LTD”) benefits pursuant to

an employee benefits plan governed by the Employee Retirement Income Security Act of 1974

(“ERISA”), 29 U.S.C. §§ 1001 et seq., Plaintiff Diane Moon appeals the district court’s denial of

her motion for judgment on the administrative record. The district court held that the final decision

of Defendant Unum Provident Corporation (“Unum”) to uphold the termination of Moon’s disability

benefits was not arbitrary and capricious. We disagree and REVERSE.

                                       I. BACKGROUND

       Unum is Moon’s long-term disability insurer. Moon’s insurance plan (the “plan”) is

sponsored by her employer, Borgess Medical Center (“Borgess”). Moon and Unum agree that the


       *
        The Honorable William O. Bertelsman, United States District Judge for the Eastern District
of Kentucky, sitting by designation.
                                            No. 03-1626

plan vests Unum with discretionary authority to determine eligibility for benefits. The plan defines

“disabled” as follows:

       You are disabled when Unum determines that:

       - you are limited from performing the material and substantial duties of your regular
       occupation due to your sickness or injury; and
       - you have a 20% or more loss in your indexed monthly earnings due to the same
       sickness or injury.


J.A. 10. At the outset, we note that this appeal concerns only the first requirement of this definition.

       Moon worked in a clerical capacity in the admitting department at Borgess. Her title was

“business associate” and her duties included typing, filing, and some writing. On June 17, 2000,

Moon was admitted to Borgess as a patient due to the onset of various incapacitating symptoms

associated with hypertension, i.e., unusually high blood pressure. The symptoms included severe

chest pains. The primary diagnoses, as reported in a “Clinical Resume” prepared by Doctor Stephen

Reagan, were: (1) atypical chest pain; (2) chronic stage III hypertension; and (3) hypertensive

emergency. In addition, Moon was diagnosed with a history of hypertensive emergency and

hypertensive crisis. The clinical resume observed: “[t]his is a 39-year-old woman with a history of

frequent admissions [to the hospital] for chest pain, who presented to the emergency room with acute

onset of left sided atypical and typical features of acute coronary disease.” J.A. 8. Dr. Reagan

consulted Doctor Robert Lapenna, Moon’s hypertension specialist, and the two agreed on June 23,

2000, that after nearly a week in the hospital, Moon could be discharged. However, the conditions

of discharge were that Moon receive “VNA home care and [a] prompt followup with her primary

care physician, Dr. Stacy Watson, with whom [Dr. Reagan] discussed the case.” Id.



                                                   2
                                            No. 03-1626

       Chronic hypertension and the related severe chest pains it caused were not Moon’s only

health problem. Since 1992, she had suffered from progressively-worsening thumb pain. In

September 2000, Moon’s primary care physician, Dr. Watson, described Moon’s thumb pain –

which existed in both hands – as “severely limiting [her] activity.” J.A. 13.

       After her hospitalization in late June 2000, Moon’s condition did not improve. Dr. Watson

determined that Moon was not able to return to work and on September 16, 2000, Moon filed a claim

with UNUM for long term disability benefits. The claim form cited uncontrolled hypertension as

the reason for Moon’s inability to work. In the Physician’s Statement portion of the claim form,

Watson explained that Moon suffered from “severe labile hypertension” and, secondarily, from

bilateral thumb pain which “severely limit[s]” her activity. J.A. 13. Watson further expressed

concern about Moon’s excessively high blood pressure and advised that Moon could not exert

herself by climbing stairs or remaining active for 1-2 hours without frequent resting. Id. at 14.

Finally, Watson prohibited Moon from lifting more than 10 pounds and engaging in “strenuous

activity with any prolonged walking.” Id.

       On the basis of Watson’s diagnosis and instructions, Unum granted Moon’s claim, citing a

disability onset date of June 17, 2000. In its December 19, 2000 letter, granting Moon’s claim,

Unum did not explain whether it granted benefits because of the hypertension, the thumb pain, or

both. On September 6, 2001, Unum reversed course and terminated Moon’s benefits as of August

27, 2001. In a letter to Moon, Unum asserted that according to its reviewing physician, “there is no

medical data to support restrictions and limitations preventing you from returning to work in your

own occupation.” J.A. 27. In reaching this conclusion, Unum relied on its own review of Moon’s



                                                 3
                                            No. 03-1626

medical records, including reviews performed by a clinical consultant and by physicians employed

by Unum.

       Specifically, Unum’s in-house reviewing physician, Dr. Steven Feagin, reported that “[t]here

is nothing presented to objectively support impairment that would produce limitations or necessitate

restrictions from [light work] activities.” J.A. 7. Feagin cited an August 10, 2000, “exercise study”

in which Moon demonstrated what Feagin described as “poor exercise tolerance for [her] age.” Id.

Nevertheless, Feagin concluded that Moon’s performance “still equates to sustained light work on

a full-time basis.” Id. Feagin further noted that according to Moon’s cardiologist, Dr. Janos Gellert,

Moon did not have a cardiac problem. J.A. 19. However, in a June 17, 2000 letter to Watson,

Gellert specifically lists as a risk factor the fact that Moon “has hypertension which is not easy to

control.” J.A. 18. Regarding Moon’s thumb pain, Feagin concluded that there was no objective

basis to view Moon as unable to work with accommodations.

       After her LTD benefits were terminated, a Michigan Worker’s Compensation hearing officer

granted Moon worker’s compensation benefits, finding that Moon’s bilateral thumb pain rendered

her unable to do the file-lifting and writing that was a necessary component of her job in the Borgess

admitting department.

       In October 2001, Moon filed an administrative appeal of Unum’s termination of her LTD

benefits. In the appeal letter, Dr. Watson urged Unum to reconsider, concluding: “Mrs. Moon is

essentially disabled, and because of her ongoing medical problems, is absolutely not able to return

to work. Despite multiple cardiac, radiological, and other evaluations, a source for her extremely

labile and symptomatic hypertension has not been determined. Medication is only moderately



                                                  4
                                             No. 03-1626

effective in controlling this and, in essence, she is not able to hold down a full time job. In fact, she

is unable to do most of her daily activities around the house because of the hypertension causing

chest pain and shortness-of-breath.” J.A. 36. To this letter, Watson attached medical records from

cardiologist Dr. Robert LaPenna, who had examined Moon in September 2001, and from Watson

herself, who had examined Moon in March and June 2001. Watson’s records establish that Moon’s

severe hypertension did not show a likelihood of abating. In addition, Watson’s patient chart notes

reflect that Moon suffered bouts of depression, for which Watson prescribed anti-depressants, and

sharp fluctuations in blood pressure. Lapenna’s records establish that Moon had “typical exertional

angina,” but her coronary arteries were functioning normally; Lapenna recommended that cardiac

rehabilitation proceed. Lapenna, however, did not suggest that Moon was able to work.

        As it had with respect to Moon’s initial claim, Unum assigned Feagin the task of reviewing

Moon’s appeal submissions. On November 7, 2001, Feagin reported that his “prior impressions are

unchanged and reinforced by appeal submissions.” J.A. 40. Feagin reasoned that Moon’s records

disclosed no “objective evidence of cardial pulmonary or hypertensive impairment producing

limitations or necessitating restrictions that would preclude regular sustained full-time sedentary or

light work endeavors.” Id. On the basis of Feagin’s review and report, Unum denied Moon’s appeal

on November 12, 2001. Beginning on February 18, 2002 and continuing through May 2002, Moon,

through counsel, submitted new medical evidence to Unum, including evidence adduced at Moon’s

Worker’s Compensation hearing and at a Social Security benefits hearing; Moon prevailed on her

Social Security claim and began receiving disability benefits from the Social Security

Administration in May 2002. Dr. Feagin again was charged with reviewing Moon’s case. And



                                                   5
                                           No. 03-1626

again Feagin concluded that Moon had failed to present any objective evidence to support her claim

that she was unable to work. Specifically, Feagin observed: “It is of note that the deposition of Dr.

Watson reveals rather unorthodox opinions with respect to the impact of hypertension on work

capacity.” J.A. 198.

       The “deposition” to which Feagin referred was testimony Watson gave at Moon’s Social

Security hearing. Watson testified there that she was Moon’s primary treating physician and had

treated Moon for severe hypertension. Watson explained that with respect to Moon’s bilateral

thumb pain, she would defer to Dr. James Smith, who was the specialist treating Moon for that

condition. Watson testified that Moon suffered from “labile hypertension,” which she described as

blood pressure that “goes up and down . . . [i]t fluctuates and is mostly uncontrolled.” J.A. 186. In

Watson’s view, the labile hypertension had a significant impact on Moon’s ability to work on an

ongoing basis. Specifically, Watson explained: “[Moon’s labile hypertension] is unable to be

controlled. We can find no other underlying etiology causing it that we can treat. She’s on multiple

medications, but, yet, she still has fluctuations of very high blood pressure that cause severe

headaches, even chest pains. She’s really not able to function being up on her feet like going to the

grocery store for any prolonged length of time because of this blood pressure problem.” J.A. 184-

85. Watson determined that Moon should sit or stand for “not more than one or two hours out of

an eight-hour day.” J.A. 182. Watson reached this conclusion on the basis of routine blood pressure

checks performed between 1999 and 2001 by Watson and other doctors, see J.A. 169, 181-82, which

demonstrated “dangerously elevated” blood pressure levels. J.A. 180.




                                                 6
                                          No. 03-1626

       Due to these dangerously high blood pressure levels, Watson insisted that Moon spend most

of her time reclined. Watson repeatedly asserted that Watson could not work. When asked: “Is

there any way in your mind that a person could work with this blood pressure,” Watson responded:

“No.” J.A. 180. Watson further explained that the level of stress at Moon’s job was essentially

irrelevant because Moon’s blood pressure fluctuated dramatically wherever she happened to be.

Finally, Watson laid out her reasoning under questioning:


       QUESTION: Let’s suppose that her hands were no problem, that the stuff that Dr.
                 Smith’s been treating her for wasn’t any issue. Would you or would
                 you not think that solely on the basis of her blood pressure, she was
                 disabled from regular, full-time employment no matter how light, no
                 matter how simple?

       ANSWER:        Yes.

       Q:             You would?

       A:             I would.

       Q:             Just to give you some examples, one of the jobs that Social Security
                      uses is what’s called a security monitor. You watch closed circuit
                      TVs and, if you see something on the TV like an intruder or
                      something, you call the authorities. You’ve got to be there six or
                      eight hours, but, literally, all you’re doing is watching TV. Do you
                      think she could do that?

       A:             No, I don’t.

       Q:             Why not?

       A:             Again, just a sitting position for her can make her blood pressures
                      rise to the point where she has significant side effects, and, I don’t
                      believe that she could sit for a six-hour period.

       Q:             Even with standard breaks and a lunch and that sort of thing?



                                                7
                                            No. 03-1626

       A:              Even with those, I don’t believe so.

       Q:              Okay. And, your opinion then is that this has been the case since, I
                       think you said, December of 1999, is that right?

       A:              Yes.

       ...

       Q:              . . . Is there anything else that you can think of that would help a
                       judge understand the nature of this problem and why it’s disabling
                       that we haven’t covered?

       A:              In her case, we don’t know why she has this. We have tried every
                       means possible to get it under control, and, although the medication
                       that we have can help alleviate some of those side effects, in and of
                       itself, the medication can cause side effects such as sedation,
                       confusion, so, no matter what we do with her, even if we treat what
                       we can treat, which is not completely effective, she gets side effects
                       from what we use to treat her as well.
       ...

       Q:              Okay. Anything else you can think of to add, Doctor?

       A:              I think this lady really would like to work if she could. She really
                       does have a strong work ethic, and, she wants to provide for her son.
                       She just simply is not physically able no matter what she has tried,
                       and, she’s been willing to undergo any tests we have asked her to
                       undergo, and, we simply can’t determine a cause for her problem.

J.A. 176-79. The Social Security administrative law judge (“ALJ”) found that Moon’s “allegation

of intractable and debilitating labile hypertension with chest pain is credible.” J.A. 168. Further the

ALJ concluded: “[Moon]’s impairment prevents her from sitting, standing, or walking for prolonged

periods or concentrating upon tasks . . . . [Moon] is unable to perform her past relevant work.” Id.

       Despite Watson’s detailed testimony and the ALJ’s findings, Feagin concluded that Moon’s

second appeal submissions presented no new objective information. Feagin rejected Watson’s



                                                  8
                                           No. 03-1626

conclusion that Moon was unable to perform light sedentary work. Specifically, Feagin found no

reason to conclude that Moon could not stand or sit because, in contrast to Watson’s “formulation”

that Moon’s blood pressure typically increased when she was sitting or standing, “one typically sees

higher pressures in the supine position.” J.A. 198. Feagin relied upon an examination of Moon

performed by Dr. Mark O’Brien at the request of Borgess, the defendant in Moon’s worker’s

compensation proceeding. Feagin points out that a blood pressure measurement taken by O’Brien

in the May 31, 2001 examination reflects a higher blood pressure level in the supine position than

in the sitting position. Thus, Feagin concluded that the Social Security ALJ “was therefore flawed

in his acceptance of the unsupported contention that the hypertension prevented prolonged sitting,

standing, or walking.” J.A. 198-99. Feagin was similarly unswayed with regard to Moon’s bilateral

thumb pain. Feagin’s report for Unum did not mention that in the discussion section of his May 31,

2001 report, O’Brien stated: “Diane has chronic severe hypertension, which has been refractory to

multiple medications. Please note: hypertension means high blood pressure and should not be

equated with emotional anxiety or tension. She is apparently intolerant of calcium channel blockers,

which cause flushing. Her blood pressure control is not optimal . . . . The blood pressure currently

is not well controlled almost one year following her last day of work which implies her occupation

is not causing the hypertension.” J.A. 114.

       Based on Feagin’s determinations, Unum upheld its termination of Moon’s LTD benefits by

letter dated July 11, 2002. Just over two months later, on September 18, 2002, Moon filed a

complaint in the Western District of Michigan under ERISA, 29 U.S.C. § 1001 et seq. Moon moved

for judgment on the administrative record. After hearing arguments on April 15, 2003, the district



                                                 9
                                            No. 03-1626

court denied the motion and affirmed Unum’s final decision upholding the termination of Moon’s

LTD benefits. Moon then filed this appeal.

                                  II. STANDARD OF REVIEW

       In an ERISA benefits case, we review de novo a district court’s decision to deny a motion

for judgment on the administrative record. E.g., Spangler v. Lockheed Martin Energy Sys., 313 F.3d
356, 361 (6th Cir. 2002). The general rule is to review a plan administrator’s denial of ERISA

benefits de novo. Firestone Tire & Rubber Co. v. Bruch, 489 U.S. 101, 115 (1989). However,

where, as is the case here, a plan vests the administrator with complete discretion in making

eligibility determinations, such determinations will stand unless they are arbitrary or capricious. Id.

Our review is confined to the administrative record as it existed on July 11, 2002, when Unum

issued its final decision upholding the termination of Moon’s LTD benefits. E.g., Wilkins v. Baptist

Healthcare Sys., 150 F.3d 609, 615 (6th Cir. 1998) (holding that the district court and the court of

appeals are limited to reviewing the administrative record as it existed when the plan administrator

made its final decision). If the administrative record so limited can support a “reasoned explanation”

for Unum’s decision, the decision is not arbitrary or capricious. Williams v. Int’l Paper Co., 227
F.3d 706, 712 (6th Cir. 2000).

       Nevertheless, merely because our review must be deferential does not mean our review must

also be inconsequential. While a benefits plan may vest discretion in the plan administrator, the

federal courts do not sit in review of the administrator’s decisions only for the purpose of rubber

stamping those decisions. As we observed recently, “[t]he arbitrary-and-capricious . . . standard

does not require us merely to rubber stamp the administrator’s decision.” Jones v. Metropolitan Life



                                                  10
                                           No. 03-1626

Ins. Co., 385 F.3d 654, 661 (6th Cir. 2004) (citing McDonald v. Western-Southern Life Ins. Co., 347
F.3d 161, 172 (6th Cir. 2003)). Indeed, “[d]eferential review is not no review, and deference need

not be abject.” McDonald, 347 F.3d at 172. Our task at all events is to “review the quantity and

quality of the medical evidence and the opinions on both sides of the issues.” Id. In performing

that task with respect to Moon’s case, we conclude that the record cannot support a “reasoned

explanation” for Unum’s decision. See Williams, 227 F.3d at 712.

                                        III. DISCUSSION

       Moon’s primary claim for LTD benefits is based on severe labile hypertension. Dr. Watson

cited bilateral thumb pain as a secondary debilitation and the parties make passing reference to the

thumb pain issue in their briefs, but it is clear that our focus must be on Moon’s hypertension. In

any event, as we explain below, Unum offered a reasoned explanation for terminating Moon’s

benefits to the extent they related to her thumb pain. However, Unum distinctly failed to do so

regarding Moon’s hypertension. We now review the various medical evidence and opinions

available to Unum at the time it decided to uphold the termination of Moon’s LTD benefits. Our

review of the administrative record in its entirety compels the conclusion that Unum’s final decision

was arbitrary and capricious.

A.     Bilateral Thumb Pain

       Initially, we address Moon’s claim to the extent it relates to her thumb condition. We have

very little to go on because the parties’ briefs discuss this issue only in a cursory fashion. The

administrative record presented Unum with various evidence relating to Moon’s bilateral thumb pain

but no definitive medical opinion regarding Moon’s ability to work. As our discussion below



                                                 11
                                            No. 03-1626

indicates, this is in contrast to the record regarding hypertension. Dr. Watson’s original physician’s

statement from the September 2001 claim indicated that Moon’s thumb pain severely limited her

activity. In addition, the record contained two depositions of Moon’s hand surgeon, Dr. James

Smith. Smith was deposed in May 1999 and February 2001 pursuant to Moon’s worker’s

compensation claim against Borgess. In the February 2001 deposition, Smith asserted that it would

be difficult for Moon to work but admitted in cross examination that in his various examinations of

Moon during 1999 and 2000, he permitted her to return to work and did not recommend specific

restrictions that would conflict with her ability to perform her duties. Moreover, the record shows

that Moon was last examined by Smith on May 25, 2000; subsequent to that examination, Moon

returned to work at Borgess. The record further shows that the precipitating cause of Moon’s

medical leave, which commenced on June 16, 2000, was her labile hypertension. In sum, the

administrative record does not suggest that Moon would have been unable to work solely on account

of her thumb pain even if her doctors were able to ameliorate her hypertension.1 As it was,



       1
         Unum’s decision with regard to the thumb pain was not arbitrary and capricious merely
because it was at odds with the findings of a Michigan Worker’s Compensation officer who, in
September 2001, granted Moon’s claim for worker’s compensation benefits. The hearing officer
expressly noted that two doctors who had examined Moon, Drs. Smith and Wessinger, arrived at
different conclusions regarding her ability to work in Borgess’s admissions department in a light
sedentary capacity. The hearing officer elected to credit Dr. Smith to the extent he disagreed with
Dr. Wessinger, who would have permitted Moon to work. J.A. 141. As we have previously held,
where there are two reasoned medical opinions on an issue, it is not arbitrary and capricious to select
one over the other. See Mcdonald, 347 F.3d at 169. In addition, the hearing officer credited Dr.
Smith even in light of his admissions on cross examination that he had not examined Moon since
May 25, 2000. Unum observed when it terminated Moon’s benefits, and again when it upheld the
termination, that the only medical opinions offered by Moon with regard to her thumb pain were
based on examinations performed at a time when she was still working and by doctors who did not
recommend that Moon stop working.

                                                  12
                                            No. 03-1626

however, her doctors were not able suppress the hypertension; it is to a discussion of this issue that

we now turn.

B.     Severe Labile Hypertension

       Regarding Moon’s hypertension, the medical evidence and opinions available to Unum were

as follows. First, Unum had before it various records relating to Moon’s admission to Borgess in

June 2000 for hypertension. Records compiled at that time by Dr. Reagan show that doctors at

Borgess, including Reagan and Lapenna, had diagnosed Moon with atypical chest pain, chronic

stage III hypertension, hypertensive emergency and a history of serious hypertension. The terms

of Moon’s discharge, Reagan’s records show, were that she receive home care and prompt follow-

ups from Dr. Watson. In addition, the discharge records from Borgess include a June 17, 2000

memo from cardiologist Dr. Janos Gellert who found that Moon did not have a heart problem at that

time but noted that her uncontrollable hypertension was a risk factor. Second, the administrative

record included Dr. Watson’s September 2000 physician’s statement, filed as part of Moon’s

original claim for LTD benefits, in which Watson explained that Moon could not engage in

activities for more than one or two hours without frequent resting and could not lift more than 10

pounds or engage in any strenuous activity.

       Third, the record contained Moon’s October 2001 appeal submissions, which included a

letter from Watson to the effect that Moon was “absolutely not able to return to work,” and, indeed,

could not perform daily activities due to her uncontrollable hypertension. Further records from

Watson and records from Lapenna accompanied Watson’s letter, with Watson’s records showing

that Moon’s hypertension continued to endure despite attempts at treatment, and Lapenna’s records



                                                 13
                                         No. 03-1626

showing that despite the absence of coronary problems, Moon retained “typical exertional angina.”

Significantly, Lapenna was not asked, nor spoke to, whether Moon was able to work. Fourth, the

administrative record included the report of Dr. O’Brien, who examined Moon in May 2001 on

behalf of Borgess in relation to Moon’s worker’s compensation claim. O’Brien’s single blood

pressure measurement reflects that Moon’s blood pressure was higher in the supine position than

in the sitting position. Yet O’Brien did not comment on this; instead, he noted that Moon has

“chronic severe hypertension, which has been refractory to multiple medications.” J.A. 114.

Notable is the fact that O’Brien did not speak to whether Moon was able to work. Finally, Unum

had Watson’s April 2002 Social Security testimony to consult. As recounted in detail above,

Watson carefully explained in that testimony how Moon’s uncontrollable labile hypertension

rendered her unable to work.

       As discussed above, Unum committed the analysis of this record to Dr. Feagin each time it

was further developed with new submissions. Each time, Dr. Feagin rejected Watson’s medical

opinion. Feagin’s own report indicates that the primary basis for rejecting Watson’s view was the

blood pressure measurement performed on Moon by Dr. O’Brien in May 2001. Indeed, it is on the

strength of this one measurement that Feagin described Watson’s view that Moon was unable to

work as “unsupported.” This does not constitute a reasoned explanation for the termination of

benefits in light of the administrative record available to Feagin. As we have discussed, O’Brien

himself declined to make a prediction regarding Moon’s ability to work and did not even refer to

the blood pressure measurement in his discussion of Moon’s condition. Instead, O’Brien’s analysis

indicates the severity of Moon’s hypertension and its apparent immunity to various medicines. In



                                               14
                                            No. 03-1626

addition to the fact that O’Brien’s overall analysis is consistent with Watson’s analysis, we note that

he examined Moon only once. By contrast, Watson is Moon’s primary treating physician. And as

we have recounted, Watson has consistently offered detailed explanations for her conclusion that

Moon is unable to work.2

       According to Unum’s own documents, the only medical opinion contrary to Watson’s was

Dr. Feagin’s. He arrived at his opinion not upon examination of Moon, but rather upon what our

discussion here shows was a selective review of the administrative record. See Spangler, 356 F.3d

at 359-62 (observing that a selective review of the administrative record is inappropriate).

Furthermore, Dr. Feagin’s role was not as a neutral independent reviewer, but as an employee of

Unum. It is not enough for Unum to offer an explanation for the termination of benefits; the

explanation must be consistent with the “quantity and quality of the medical evidence” that is

available on the record. McDonald, 347 F.3d at 172. It must be a “reasoned explanation” that

supports the outcome reached by the administrator. See id.; see also Williams, 227 F.3d at 706. We

determine whether an explanation is reasonable solely by reference to the administrative record; we

ask whether, in light of the administrative record as a whole, the explanation to deny or terminate

benefits makes sense. Furthermore, when a plan administrator’s explanation is based on the work



       2
           We do not hold that Unum was required to defer to Watson’s judgment. The Supreme
Court has made clear that mandatory deference to treating physicians, while appropriate in the Social
Security context, is not appropriate in the context of ERISA benefits determinations. Black &
Decker Disability Plan v. Nord, 538 U.S. 822, 829-833 (2003). However, Black & Decker does not
alter the typical arbitrary-and-capricious standard of review. We still must ask whether, viewing the
administrative record as a whole, Unum has offered a reasoned explanation for its final decision.
Dr. Watson’s letters and notes as well as her testimony, presented in the context of a Social Security
hearing, are all part of the administrative record in this case.

                                                  15
                                           No. 03-1626

of a doctor in its employ, we must view the explanation with some skepticism. See Univ. Hosp. of

Cleveland v. Emerson Elec. Co., 202 F.3d 839, 846 (6th Cir. 2000) (holding that a plan

administrator’s conflict of interest is a factor to consider when reviewing for whether the

administrator’s decision was arbitrary or capricious). With these principles in mind, we cannot

conclude that Feagin’s explanation for rejecting Watson’s recommendation for her own patient was

“reasoned.” As we have discussed, there was a wealth of medical evidence available to Feagin.

Rather than contend with the reality that all of the doctors who examined Moon agreed she had

chronic and severe hypertension which was not susceptible to successful treatment, Feagin seized

upon a single blood pressure measurement performed by a doctor who himself cautioned that

Moon’s hypertension appeared to be intractable. Unum does not present us with the opinion of any

doctor, except Feagin’s, to the effect that Moon’s hypertension was not a barrier to returning to

work. Cf. McDonald, 347 F.3d at 169 (observing that a plan administrator’s decision to rely on the

medical opinion of one examining doctor over another is ordinarily not arbitrary and capricious).

Indeed, the only independent medical opinion in the administrative record regarding Moon’s ability

to work was that of Dr. Watson. Viewing the administrative record in its entirety, Unum has not

offered a reasoned explanation to support its conclusion that Watson’s analysis is flawed and that

Moon is able to work.

                                      IV. CONCLUSION

       For the foregoing reasons, we conclude that Unum’s final decision upholding the termination

of Moon’s LTD benefits was arbitrary and capricious. The district court, therefore, erred in denying




                                                16
                                     No. 03-1626

Moon’s motion for judgment on the administrative record. Accordingly, we REVERSE and

REMAND for entry of judgment in favor of Moon.




                                          17
                                            No. 03-1626

       SILER, Circuit Judge, dissenting. I respectfully dissent because I think under the highly

deferential arbitrary and capricious standard, the district court did not err in upholding the denial of

benefits.

       Certainly, as the majority observes, Dr. Feagin was on Unum’s payroll, so that fact must be

considered. Nevertheless, he is a qualified board-certified internist physician who concluded that

Dr. Watson’s opinions were “rather unorthodox” because Dr. Watson opined that Moon would have

higher blood pressure in the sitting position than in the supine position. Dr. Feagin also decided that

Moon could work based upon Dr. O’Brien’s blood pressure tests revealing that Moon’s pressure was

higher in the supine position and Dr. O’Brien’s observation that “with proper and effective

antihypertensive medication, I suspect her blood pressure is indeed controllable and should not alone

be considered disabling.” Dr. Feagin further found that Moon had no “evidence of significant

hypertensive end organ damage.” He admitted Moon could not perform medium to heavy work, but

he concluded she could do sedentary or light work.

       As Black & Decker Disability Plan v. Nord, 538 U.S. 822, 829-33 (2003), holds that the

opinion of the treating physician is not to be given deference over that of other physicians, I would

find that the decision not to award long-term benefits by Unum was not arbitrary and capricious,

because it was based on Dr. Feagin’s conclusions. Were we to view the matter under a de novo

standard, I might very well decide otherwise.




                                                  18